Title: Thomas Jefferson to Levin Gale, 7 May 1816
From: Jefferson, Thomas
To: Gale, Levin


          
            Sir
             Monticello May 7. 16.
          
          Your favor of Mar. 30. came during an absence from home of considerable length, and the box of vine cuttings arrived soon after, in excellent order, and were immediately planted. I hope they will do well, as, from judging from a sample of wine made from this grape and sent to me formerly by Majr Adlam, I expect to be gratified with the great desideratum of making at home a good wine. his was certainly equal to the best Burgundy I have ever seen; and they were tried together at the same
			 time. the grape too, being native, is therefore preferable to anyone yet to be imported, acclimated, and tried with us. Accept my thanks for your kind attention to this object, and the assurances of my respect and esteem.
          Th: Jefferson
        